Per Curiam.
Eight persons were indicted for conspiracy in these cases and two writs of certiorari were allowed bringing up the indictments. The cases were consolidated and argued together in the Supreme Court, wherein an opinion was. filed denying the motion to quash and remitting the record to the Union Quarter Sessions for further proceedings. The defendants, who wore the prosecutors, have appealed to this court from the judgment rendered in the Supreme Court on the motion to quash.
Under the doctrine of State v. Riggs et al., 92 N. J. L. 575, the action of the Supreme Court on a motion to quash an indictment is discretionary and cannot be reviewed in this court. Besides, these cases are brought, here by appeals instead of by wife of error. The former have been substituted for the latter in civil cases only. Practice act (1913), Pamph. L., p. 383, § 25.
For these reasons the appeals herein are dismissed.